Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment/remarks after Final Action filed 10/20/2021 is acknowledged. The after Final amendment/remarks is entered for appeal purposes.
Claims 1, 3-7, 9, 11-13, 15, 17-22 remain rejected.
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not deemed persuasive for the following reasons.
	1.	Applicant argues that one way for a patent applicants to rebut a prima facie case of obviousness is to make a showing of unexpected results and that unexpected results are provided by the present claims and Examples of the specification.
	a.	The finding that wafer cones sprayed with a coating according to the claimed invention have a good barrier property is not considered unexpected. The reason is that coating of a wafer cone with a composition comprising fat is clearly shown by Tresser (EP 0,023,151). Therefore, a coated wafer cone is not a new product. 
	b.	The arguments are based on a comparison between the presently claimed composition and the composition disclosed by the primary ref. Brill-Newman (EP 1, 813,155). The rejection is not based on anticipation or obviousness involving only one reference so that only one ref. be critiqued . Furthermore, the obviousness rejection is based on the overlapping ranges of components and their physical properties. 

	C.	Brill-Newman teaches of using a mixture of coconut oil and palm oil. Coconut oil is a lauric acid oil, meaning that the fatty acids components are primarily lauric acid. Nutritionally this fatty acid is not a desirable fatty acid. To one of ordinary skill in the art, replacing lauric acid with a more nutritious fatty acid is conventional wisdom. Therefore, modifying Brill-Newman’s composition is highly motivated. 
	b.	Applicant has not mentioned any teachings of the secondary reference; Leas et al. (WO 03/075672) that clearly teaches of producing a coating for ice cream. The coating comprises palm mid fraction having a melting point around 26C. The solid fat profile disclosed by Leas et al. also overlaps the solid fat profile presently claimed. The inventive fat disclosed by Leas comprises palmitic acid (C16:0) and oleic acid (C18:1) as predominant fatty acids. Looking at present claims 1, 13 and 15, they are also limited to palmitic acid and oleic acid as predominant fatty acids of the coating. 
		It is noted that instant claim 1 recites that the claimed fat comprises the PPO (triglyceride) at 45-58%. Lease discloses that palmitic and oleic acids are predominant fatty acids of the inventive fat, however, percentage of the triglyceride PPO is not disclosed. On the other hand the evidentiary ref. Kallio et al. (2001) clearly shows that palmitic and oleic acids are predominant fatty acids in palm olein and palm stearin. Therefore, modification of the composition disclosed by Brill-Newman; using the type of soft palm oil is expected to increase the palmitic acid and oleic acid of the fat mixture. Comparing the fat component disclosed by Brill-Newman and the presently claimed fat 
		Tresser (R3) is highly motivating for producing a coating composition for coating an ice cream cone with increased resistance to moisture. 
		The present claims recite details of fatty acid components of mixtures of fats and oils. According to the Applicant’s arguments, a composition with 45-55% saturated fatty acid (SFA) is an ideal composition for the coating based on texture profiles. Looking at Table 1 in Kallio et al. (2001); it is observed that palm oil and its fractions comprise the range of saturated and unsaturated fatty acids. 
		Table 2 in the instant specification shows that “fat 1”, one the ideal fats according to Applicant, comprises palmitic acid (50%), stearic acid (6%), oleic acid (37%) and linoleic acid (7%). Comparing these percentages with the percentages depicted in Table 1 of Kallio et al., it appears that palm stearin is a closely matching candidate; showing palmitic acid (51.9%), stearic acid (5.1%), oleic acid (33.9%) and linoleic acid (6.9%). 
		Applicant does not disclose the fat source(s) in the claimed compositions. Therefore, the concentrations of fatty acids, the solid fat content at different temperatures, and other descriptive terms are considered description of compositions that would have been obvious over the disclosures of the cited references, because it would have been motivating to produce a wafer cone coating to be resistant to moisture as clearly motivated by R3. Using the disclosure of Brill-Newman as a guide, one of ordinary skill in the art would have been motivated to reduce the saturated fatty acid 
		In an obviousness type rejection the disclosures of all involved references must be considered. A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791